Mr. Justice Mercur
delivered the opinion of the court, January 3d 1881.
This contention is as to the length of time after the decease of a debtor his debts shall continue a lien on his lands in the hands of his widow and heirs,, without an action therefor having been commenced against them,when the debts were not secured by mortgage or judgment in the lifetime of the debtor.
Under the Act of 4th April 1797 they continued a lien for seven years after the decease of the debtor, although no action was commenced therefor nor any copy of the claim filed in the office of the prothonotary of the-county where the land was situated. If within the seven years judgment was obtained or suit commenced, and duly prosecuted to judgment, the lien by virtue thereof was extended five years beyond the seven, making twelve years in all from the death of the decedent, without any notice to the widow and heirs: Duncan v. Clark, 7 Watts 217. It mattered not at what period in the seven years the judgment was obtained that time continued to run for the full seven years. At its expiration the lien, by virtue of the judgment, went into effect, and so continued for five years. The longest period of time that the lien could continue after the death of the decedent, without proceedings against the widow and heirs was twelve years: Steel v. Henry, 9 Watts 523 ; Payne v. Craft, 7 W. & S. 458. The only change made by the Act of 24th February 1834, Purd. Dig. 422, is to reduce the first period of seven years to five years, thus making the whole period ten years when it was twelve before: Corrigan’s Estate, 1 Norris 495. This special verdict finds that Edward G. Roddy *400died on the 12th of June 1867; an award was obtained against his administrators on the 15th May 1871. On an appeal therefrom judgment on the verdict was entered the 4th April 1873. The scire facias thereon against the administrators, widow and heirs, which gives rise to the present contention, issued on the 26th December 1877. This was the first proceeding instituted against the widow and heirs with a view of charging a lien on the lands which they had acquired from the decedent. It issued more than ten years after the death of the'decedent debtor, and the lien of the debt as against their lands was barred- by the lapse of time. The learned judge therefore erred in entering judgment against all the plaintiffs in error. It should have been entered against Hope, the administrator, only ; therefore
Judgment reversed as to the widow and heirs of Edward G. Roddy, deceased, and affirmed as to William H. Hope, administrator of said decedent.